Citation Nr: 1735116	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-28 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a skin disability to include skin growths and chloracne, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been submitted to reopen a claim of service connection for right wrist and hand traumatic arthritis, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a neurological disability of the upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome of the bilateral upper extremities.

4.  Entitlement to service connection for left wrist degenerative arthritis.

5.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.

6. Entitlement to a separate compensable evaluation for diabetic nephropathy, a complication of service-connected diabetes mellitus.

7.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.

8.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was previously before the Board in March 2015 at which time it was remanded for additional development. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in January 2016. A transcript of this proceeding has been associated with the claims file.

The Board observes that, in a February 1989 Board decision, the Board denied service connection for a skin disorder (including chloracne) and, in September 2003, the Board found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for chloracne.  Also, in an August 2002 rating decision, the RO denied service connection for traumatic arthritis of the right hand and wrist and in an August 2005 rating decision, the RO determined that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection chloracne and denied service connection for both arthritis and peripheral neuropathy of the bilateral upper extremities.  Significantly, the February 1989 Board decision is final and the RO has determined that its August 2002 and August 2005 rating decisions are final.

The prior final Board decision considered specific diagnoses of chloracne and dyshidrosis.  The prior final rating decisions in August 2002 and August 2005, considered specific diagnoses of traumatic arthritis of the right hand and wrist, chloracne, and peripheral neuropathy of the bilateral upper extremities.  Thus, the new and material standard applies to these diagnoses which were specifically considered in prior final decisions.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399   (Fed. Cir. 1996).

With regard to the claim concerning peripheral neuropathy of the upper extremities, in a June 2016 decision, the Board reopened the underlying service connection claim as well as recharacterized and remanded the claim of service connection pursuant as entitlement to service connection for a neurological disability of the upper extremities.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159 (c).

In the June 2016 decision, the Board also consolidated the Veteran's chloracne claim into a single issue of entitlement to service connection for a skin disability, in light of the Veteran's current symptoms of dry skin.  See Clemons, supra.  As a review of treatment records also note a history of skin growths, this will also be considered in the current claim.  This issue along with the matters of whether new and material evidence had been received to reopen the claim of service connection for right wrist and hand traumatic arthritis; service connection for left wrist degenerative arthritis; and the increased rating claims for diabetes mellitus, type II, with erectile dysfunction and nephropathy as well as diabetic neuropathy of the bilateral lower extremities were remanded for further development.  

At the same time, the Board denied entitlement to an effective date earlier than August 1, 2008, for the grant of service connection for diabetes mellitus type II with erectile dysfunction and nephropathy and this matter is no longer on appeal.

The Board acknowledges that a May 2011 rating decision granted entitlement to a total disability evaluation based on individual unemployability (TDIU), effective July 23, 2010 based on the Veteran's symptoms associated with his service-connected post traumatic stress disorder.  The Board has also considered whether an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable on account of his diabetes mellitus with erectile dysfunction and nephropathy and/or peripheral neuropathy of the bilateral lower extremities.  Thus, the Board finds that Rice is inapplicable.

The issues of entitlement to service connection for right wrist and hand traumatic arthritis, left wrist degenerative arthritis, and a neurological disability of the upper extremities as well as entitlement to a separate compensable evaluation for diabetic nephropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims for service connection for skin growths and to reopen a claim for service connection for chloracne were previously denied in a final September 2003 Board decision. 

2.  In a final decision issued in September 2005, the RO declined to reopen the claim for service connection for chloracne; the Veteran did not appeal the decision within a year of its issuance and new and material evidence was not received within that year.

3.  Evidence added to the record since the last final September 2003 Board denial is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for skin growths.

4.  Evidence added to the record since the RO's decision issued in September 2005 declining to reopen the claim of service connection for chloracne is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim.

5.  The Veteran's claim for service connection for right wrist and hand traumatic arthritis was previously denied in a final decision issued in September 2002; the Veteran did not appeal the decision within a year of its issuance and new and material evidence was not received within that year.

6.  Evidence received more than one year since the RO decision issued in September 2002 includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a right wrist and hand traumatic arthritis, the absence of which was the basis of the previous denial.

7.  For the entire appeal period, the Veteran's diabetes mellitus requires diet and oral hypoglycemic agent, but does not require regulation of activities.

8.  The Veteran's diabetic complication of erectile dysfunction has not manifested to a compensable level.

9.  The Veteran's peripheral neuropathy of the left lower extremity has manifested as mild incomplete paralysis; moderate incomplete paralysis has not been shown.

10.  The Veteran's peripheral neuropathy of the right lower extremity has manifested as mild incomplete paralysis; moderate incomplete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The September 2003 Board decision that denied service connection for skin growths and declined to reopen the claim for service connection for chloracne is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016). 

2.  The RO issued a decision in September 2005 that declined to reopen the claim for service connection for chloracne and it is final.  38 U.S.C.A. § 7105 (d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disorder, including skin growths and chloracne.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4.  The RO issued a decision in September 2002 that denied the claim of service connection for right wrist and hand traumatic arthritis and it is final.  38 U.S.C.A. § 7105 (d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).

5.  The evidence received since RO's decision issued in September 2002 is new and material and, therefore, sufficient to reopen the claim of service connection for right wrist and hand traumatic arthritis.  38 U.S.C.A. §§ 5107 (b), 5108; 38 C.F.R. § 3.156 (a).

6.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).

7.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

8.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.119, 4.124a, Diagnostic Codes 7913, 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran was notified in November 2008 that his claim to reopen service connection for chloracne and right wrist condition was previously denied, the reasons for the denial, and the elements necessary to reopen his claims.



I.  New & Material Evidence

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A.  Skin Disability

The Board finds that the evidence submitted since the last final Board decision in September 2003, while new, is not material and does not reasonably substantiate the Veteran's claim.  At the time of the September 2003 Board decision, the Board considered, in depth, the Veteran's service treatment records, statements in support of his claim, and post-service treatment records.  The Board noted that the Veteran had Vietnam service; however his service treatment records contained no findings indicative, of skin growths or chloracne.  In fact, his skin was clinically evaluated as normal on both his February 1968 enlistment examination and his March 1970 release from active duty examination.  

The Board noted that service connection was denied for a skin disorder, claimed as residuals of Agent Orange exposure, by a February 1989 Board decision.  The evidence on file at the time of this decision included private medical records dated from 1972 to 1973, VA outpatient treatment records dated in 1976, reports of VA hospitalization dated in March and July 1976, and reports of VA medical examination dated in March 1981 and May 1988.  

In pertinent part, the Board noted that the private medical records showed treatment for a scrotal rash in February in 1973.  

The March 1981 VA medical examination, noted, in part, that the Veteran had periodic itching of his palms and soles with small blisters occurring during the change of seasons.  A dermatology consultation resulted in an impression of dyshidrotic skin of the hands and soles.

The May 1988 VA medical examination found, in part, that the Veteran's skin was clear, with no evidence of areas of rash, erythema, or weeping.  Diagnoses included history of dyshidrosis with good present control with medication.

In the February 1989 decision, the Board found that the Veteran's current skin disorder had been diagnosed as dyshidrosis by history, and was first demonstrated after service.  The Board also found that inasmuch as the condition was not chloracne, then it had not been demonstrated that there was an etiological relationship between Agent Orange exposure and the Veteran's skin disorder. Accordingly, his claim was denied

The Board noted that although a June 2000 treatment update report noted that the Veteran's general medical conditions included skin rash (chloracne), there were no diagnoses of skin growths or chloracne that was supported by objective medical findings. 

In a September 2003 decision, the Board denied entitlement to service connection for skin growths, claimed as due to herbicide exposure and declined to reopen a claim for service connection for chloracne.  The Board determined that there was no competent medical evidence of record to support a finding that the Veteran currently had skin growths.  Similarly, there was no competent diagnosis of chloracne that was based upon objective medical findings.  The September 2003 Board decision is final.  38 U.S.C.A. § 4004(b) (38 U.S.C.A. § 7104b) (West 2014)); 38 C.F.R. 19.104(1988)(38 C.F.R. §20.1100 (2016)).

In a decision issued in September 2005, the RO declined to reopen a claim for service connection for chloracne.  The RO determined that to successfully reopen the claim of chloracne, the Veteran must submit medical evidence of a current diagnosis of chloracne, and evidence such as a medical opinion linking the condition to military service or exposure to the dioxin Agent Orange.  The Veteran was notified of the RO decision in September 2005, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the decision issued in September 2005 became final. See 38 U.S.C.A. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

On August 1, 2008, VA received the Veteran's request to reopen a claim of service connection for chloracne.  

During the course of the current appeal period, VA treatment records fail to show that Veteran has been clinically diagnosed with chloracne or any other chronic skin disability.  VA treatment records dated on October 28, 2008 noted the Veteran's reports of having a skin growth removed five years ago; however, there were no associated treatment records objectively documenting the skin growths or their removal other than the Veteran's reported history five years after later.  Additionally, the Board had previously considered the Veteran's reports of having skin growths in the September 2003 decision; however, the Board denied the claim after finding that there was no competent medical evidence to support a current finding of skin growths.  

A VA treatment record dated on November 8, 2008 revealed that the Veteran denied having any skin rash and no skin lesions or ulcerations were seen on examination.  The examiner reported that the Veteran's skin was normal.  On October 4, 2010, the Veteran was seen in the emergency department with complaints of pain in his right great toe after dropping a heavy compressor on it four days ago.  There was swelling, bruising, pain, and a blister.  On April 16, 2014, the Veteran was seen in podiatry for complaints of right heel and ankle pain.  On examination, the Veteran had dry skin on his feet and was prescribed hydrocerin moisturizing cream for dry skin.  On August 18, 2016, the Veteran was treated for a two-inch laceration from a cut with galvanized metal.  

On December 2016 VA examination, the examiner indicated that the Veteran did not have any trophic changes (characterized by loss of extremity hair, smooth, shiny skin, etc.).

The Board finds that this new evidence is cumulative and redundant of the evidence previously of record.  This evidence does not meet the criteria to reopen the claim, as it is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.  At the time of the prior September 2003 denial, the Board determined that there was no competent medical evidence of record to support a finding that the Veteran currently had skin growths.  Although a document five years later reported a history provided by the Veteran that he had skin growths removed, there still is no competent medical evidence to support a finding that he currently had skin growths.  Although dry skin was identified many years after service during a podiatry appointment, the Veteran has neither alleged nor has it been shown that this skin condition manifested by dry skin is related to the Veteran's service or any Agent Orange exposure therein, which were critical elements missing in the prior denial.  Other treatment records show unrelated treatment to the skin resulting from a metal cut or an injury to his toe.  Therefore, this evidence does not trigger the VA's duty to assist.  Accordingly, the claim for service connection for a skin disability to include skin growths and chloracne is not reopened.




B.  Right Wrist and Hand Traumatic Arthritis

The Board finds that the evidence submitted since the last final RO decision issued in September 2002, is new and material and raises a reasonable possibility to substantiate the Veteran's claim.  At the time of the decision issued in September 2002, the RO considered the Veteran's service treatment records, statements in support of his claim, and post-service treatment records.  The RO found that the Veteran's service treatment records did not identify any complaints, findings, or diagnosis of a right hand or wrist injury or disease and the separation examination showed no right hand or wrist problems.  The RO reported that the post service treatment records did not establish a continuity of right hand disability from discharge in 1970 to the present.  The RO noted that the post service treatment records form the 1970s and the 1980s did not show any findings or complaints related to the right hand or wrist until 2002, over 30 years after service.  The RO determined that the records did not clearly link the current right wrist degenerative disease to a specific incident or event in service, and did not establish a continuity of disability over the intervening 30 years.  The Veteran was notified of the RO decision in September 2002, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the decision issued in September 2002 became final.  See 38 U.S.C.A. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

On August 1, 2008, VA received the Veteran's request to reopen a claim of service connection for right wrist and hand traumatic arthritis.  

VA treatment records dated in November 2008 show severe degenerative changes of the radiocarpal joint.  

The Veteran was afforded a VA examination in July 2009, in which he reported a history of having no problems in his wrists prior to the time he served in the military from 1968 to 1970 as a Rifleman in the Infantry of the U.S. Marines.  He explained that he did a lot of jumping out of helicopters on a "daisy chain."  He first carried a heavy machine gun and later he carried a rifle and he said this repeated strain to his right more so than his left wrist, led to his problems.  He claimed that he had problems in both of his hands from the mid forearm distally in a nonanatomic distribution encompassing his entire hands bilaterally with no history of neck pain or any other radicular symptoms.  The examiner opined that it was more likely than not that the Veteran's wrist problems were due to the activities he mentioned while in the military.  

The Board finds that the evidence received since the September 2002 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the relevant claim.  See 38 C.F.R. § 3.156 (a).  The Veteran's claim was previously denied as the record did not show a link between the current right wrist disability to an incident or event in service.  Since that time, the Veteran has been diagnosed with severe degenerative changes of the radiocarpal joint and a VA examiner opined that the Veteran's wrist problems were due to the activities he mentioned while in the military.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim for service connection for right wrist and hand traumatic arthritis is reopened.

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007
 
A.  Diabetes Mellitus with Erectile Dysfunction 

The Veteran seeks a higher initial rating for diabetes mellitus with erectile dysfunction, which has been evaluated as 20 percent disabling as of April 14, 2008.

Diabetes mellitus is evaluated under Diagnostic Code 7913, which provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913. The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  In this regard, the Board notes that, to warrant a higher rating, the evidence must show diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive. In other words, there must be insulin dependence and restricted diet and regulation of activities.

Here, the evidence of record shows the Veteran's diabetes mellitus requires an oral hypoglycemic agent and a diet.  The record fails to show the Veteran's diabetes mellitus requires regulation of activities as contemplated by the Diagnostic Code.

In this regard, the October 2008 and December 2016 VA examination reports specifically show that the Veteran's diabetes mellitus does not require regulation of activities as part of medical management.  Specifically, on October 2008 VA diabetes mellitus examination, the Veteran reported a history of being treated with Metformin since his initial diagnosis of diabetes mellitus, type II, in October 2007.  The Veteran reported that he was entirely asymptomatic at the time of diagnosis and that he did not have polyuria, polydipsia, and had never had a hypoglycemic attack or hyperosmolar nonketotic state.  The examiner reported that the Veteran was not on a restricted diet and there were no restrictions of activities due to diabetes mellitus or to prevent hypoglycemic reactions.  

On October 2016 VA diabetes mellitus DBQ examination, the examiner reported that the Veteran has been prescribed an oral hypoglycemic agent and did not require regulation of activities as part of medical management for his diabetes mellitus.  Additionally, the Veteran had zero hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months and visited his diabetic care provider less than twice a month for any such episodes.  He did not have any progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  

Indeed, the Veteran's treatment providers encourage him to exercise.  There is no medical evidence that the Veteran must avoid such activity to avoid hypoglycemic episodes.  See VA treatment records (i.e. January 9, 2008, August 5, 2008, November 24, 2008, September 28, 2009, March 3, 2009, November 9, 2009, June 4, 2010, December 10, 2010, February 28, 2014, October 10, 2014, November 17, 2014, April 14, 2015, December 3, 2015, and August 19, 2016).  Therefore, because the evidence of record shows that the Veteran's diabetes mellitus has not required regulation of activities at any point in time during the course of the appeal, the Board finds that the Veteran's current diabetes mellitus symptoms do not more closely approximate the rating criteria for a rating in excess of 20 percent under Diagnostic Code 7913.

The Board further notes that the Veteran has erectile dysfunction associated with his type II diabetes mellitus. Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913, provides that compensable complications of diabetes are evaluated separately. Moreover, as previously noted, Note (1) also provides that noncompensable complications are considered part of the diabetic process under code 7913.  In this regard, the RO determined that the Veteran's erectile dysfunction was noncompensable (zero percent disabling). 

Erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (penis, deformity, with loss of erectile power).  Under Diagnostic Code 7522, in order for the Veteran to receive a compensable rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  Such manifestations would warrant a 20 percent rating.  38 C.F.R. § 4.115b. 

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity. See M21-1, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating.  It is not in dispute that the Veteran has loss of erectile power.  On October 2008 VA examination, the Veteran reported a two year history of erectile dysfunction.  On October 2016 VA male reproductive system conditions DBQ examination, the Veteran denied having a history of an orchiectomy, renal dysfunction due to condition, or voiding dysfunction.  He indicated that he was unable to achieve an erection sufficient for penetration and ejaculation without medication, but also has not used medications for treatment of his erectile dysfunction.  He did not have a history of chronic epididymitis, epididymo-orchitis or prostatitis.  The Veteran requested to not have his male reproductive organs examined and reported a normal anatomy with no penile, testicular, or epididymis, deformities or abnormalities.  He did not have any related benign or malignant neoplasm or metastases.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions.

In the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  The Veteran has not alleged, nor does the evidence show, that he has penile deformity.  As such, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under Diagnostic Code 7522.  Moreover, the Board notes that he is already in receipt of special monthly compensation for loss of use of a creative organ.

As the remand section of this document will explain, the most recent diabetes mellitus examination did not provide all of the information the Board needs to decide whether to assign a separate compensable disability rating for diabetic nephropathy.  That issue is being remanded for a new examination.

The Board also notes that the Veteran is already receiving a separate compensable rating service-connected peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus with erectile dysfunction and nephropathy, which will be discussed in more detail below.

Regarding any additional complications of diabetes mellitus, on October 2008 VA examination, the examiner noted that the Veteran has not had any diabetic foot ulcers, skin diseases, or ulcerations leading to amputations.  He had no bladder or bowel functional impairments and no gastrointestinal related issues secondary to diabetes mellitus.  On October 2016 VA examination, the examiner indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms.  

Based on the foregoing, the Veteran has not been shown to meet the criteria for an increased evaluation under the rating criteria.  Although the Veteran has been shown to require an oral hypoglycemic agent and a diet, he does not require a regulation of activities, which is a necessary component for a higher evaluation.  Accordingly, the Veteran is not entitled to an evaluation in excess of 20 percent for his diabetes mellitus with erectile dysfunction.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B. Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran seeks an evaluation in excess of 10 percent for his bilateral lower extremity peripheral neuropathy.  The Veteran's nerve disability has been rated under the criteria found at 38 C.F.R. § 4.12a, Diagnostic Code 8521, for each lower extremity.  Diagnostic Code 8521 provides ratings for paralysis of the external popliteal nerve (common).  Under Diagnostic code 8521, disability ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe, incomplete paralysis of the external popliteal nerve.  A 40 percent rating is assigned for complete paralysis manifested by: foot drop and slight droop of the first phalanges of all toes, the inability to dorsiflex the foot, and lost extension (dorsal flexion) of proximal phalanges of toes; lost abduction of the foot, weakened adduction; anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a.  Diagnostic Codes 8521, 8621, and 8721 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve, respectively.  Neuritis and neuralgia are rated as incomplete paralysis.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, such use is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided. For purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has reviewed all the evidence of record regarding the Veteran's peripheral neuropathy in order to make its determination of the whether the Veteran is entitled to a higher rating for any period on appeal.

On October 2008 VA diabetes mellitus examination, the Veteran reported that he had lower extremity numbness and tingling for many years.  

On October 2008 VA peripheral nerves examination, the Veteran reported having a 5-6 year history of pain, tingling, and numbness of the feet and legs.  On physical examination, there was reduced sensation to pinprick in stocking distribution in the lower half of both legs.  Knee jerks were 2+ bilaterally.  Ankle jerks were absent bilaterally.  Plantar reflexes were flexor.  Nerve conduction velocities were performed and the examiner diagnosed the Veteran with mild peripheral neuropathy of the lower extremities. 

On July 2009 VA examination, there was normal sensation to both lower extremities and normal ankle jerk reflexes with slightly reduced (1+) dorsalis pedis and posterior tibial pulses.

On December 2016 diabetic sensory-motor peripheral neuropathy DBQ examination, the symptoms attributable to diabetic peripheral neuropathy in the bilateral lower extremities included mild intermittent pain, paresthesias and/or dysesthesias, and numbness.  A neurologic examination, included strength testing that revealed normal strength with bilateral knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes were decreased in the bilateral knees and absent in the ankles.  Light touch/monofilament testing was normal in the bilateral knee/thigh and decreased in the ankle/lower leg and foot/toes.  There was no muscle atrophy or trophic changes.  The examiner determined that the Veteran had bilateral lower extremity diabetic peripheral neuropathy manifested by mild incomplete paralysis.    

After a review of the lay and medical evidence of record, the Board finds that the Veteran's symptoms of his bilateral lower extremity neuropathy do not approximate moderate neuralgia or incomplete paralysis of the external popliteal nerve, and as such an increase rating is not warranted.  The Veteran's disability is manifested by mild intermittent pain, paresthesias and/or dysesthesias, tingling and numbness.  Also, ankle jerks were absent bilaterally, deep tendon reflexes were decreased in the knees, and there was reduced sensation to pinprick in the lower half of the legs.  However, strength testing was normal in the knees and ankles with no evidence of muscle atrophy or trophic changes.  Overall, this evidence, reflecting only diminished reflexes, or absent ankle reflex or decreased sensation to touch in the lower half of the lower extremities demonstrates very minimal impairment associated with right foot peripheral neuropathy.  As such, the criteria for a rating in excess of 10 percent are not supported by the evidence.  Additionally, the October 2008 and December 2016 examiners considered findings on examination as well as on EMG studies and described the Veteran's peripheral neuropathy as mild.  

While the evidence reflects neurologic impairment in the bilateral lower extremities, there is no indication that the Veteran has moderate incomplete paralysis.  Therefore, a higher 20 percent rating is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for a skin disability to include skin growths and chloracne is not reopened and the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for right wrist and hand traumatic arthritis is reopened; the appeal is granted to this extent only.

An initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied. 

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the October 2008 VA examiner identified diabetic nephropathy as a complication of the Veteran's service-connected diabetes mellitus.  The October 2008 VA examiner reported that the Veteran did not have a diagnosis of hypertension and was prescribed Lisinopril to prevent further renal dysfunction; however, VA treatment records include a diagnosis of hypertension and advise the Veteran to continue Lisinopril.  To that extent, the records are not clear whether or not the Veteran's has hypertension that is a complication of his diabetes mellitus with nephropathy.  Additionally, the most recent diabetes mellitus examination did not address the Veteran's diabetic nephropathy or any associated symptoms therein or provide all of the information the Board needs to decide whether to assign a separate compensable disability rating for diabetic nephropathy.  There is insufficient evidence before the Board for evaluation purposes.   Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  As such, the issue must be remanded to afford him a contemporaneous VA examination to assess the current extent and severity of his diabetic nephropathy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In June 2016, the Board previously remanded the Veteran's claim for service connection for a neurological disability of the upper extremities and requested that the examiner specifically address, among other things, the diagnosis of peripheral neuropathy of the bilateral wrists by the July 2009 VA examiner.  Although the Veteran was provided with a diabetic sensory-motor peripheral neuropathy DBQ examination in December 2016 and the examiner compared the current findings with the 2008 examiner's findings, the examiner did not address the July 2009 VA examiner's findings as was specifically requested in Board's remand directives.  Therefore, the Board does not find substantial compliance with its previous remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Additionally, on closer review of the record, the Veteran appears to describe his upper extremity problems, including those with his wrists and hands similarly, regardless of how it has been characterized by the VA, i.e., right wrist and hand traumatic arthritis, left wrist degenerative arthritis, and/or neurological disability of the upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome of the bilateral upper extremities.  On the July 2009 VA examination, the Veteran reported a history of carpometacarpal fractures in the left hand in 1975, in which he underwent a closed reduction.  However, he reported that his wrist hurt before this injury.  The Veteran reported having no history of problems in his wrists prior to the time he served in the military from 1968 to 1970.  He relayed a history of carrying heavy weapons that caused strain on his wrists and lead to his current problems.  He described problems in both of his hands from the mid-forearm distally in a nonanatomic distribution encompassing his entire hands, bilaterally.  Although the July 2009 examiner opined that it was more likely than not that the Veteran's wrist problems were due to the activities he mentioned while in the military, the examiner acknowledged that the c-file was not available for review and imaging studies of his wrists were being requested from the Fresno VA Medical Facility.  Additionally, as VA treatment records reflect severe degenerative changes of the radiocarpal joint (November 2008), on remand a VA examiner should identify any orthopedic diagnoses of the bilateral wrist and hands and opine whether or not there is a relationship with the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any pertinent treatment records pertaining to his bilateral upper extremities, wrists, hands, and diabetic nephropathy.

2.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for bilateral upper extremities, wrists, hands, and diabetic nephropathy dated from August 2016 to the present.

3.  After obtaining any outstanding treatment records, scheduled the Veteran with an appropriate VA examination to determine the severity of his diabetic nephropathy.  The Veteran's electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must perform any test or studies deemed necessary for accurate assessment.

a) The examiner must address whether the Veteran's diabetic nephropathy results in renal dysfunction manifested by constant or recurring albumin with hyaline and granular casts or red blood cells; or transient or slight edema; or in constant albuminuria with some edema or definite decrease in kidney dysfunction; or persistent edema and albuminuria with BUN 40 to 80mg percent, or creatinine 4 to 8mg percent, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN  more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  In addressing the disability, the examiner should provide an opinion as to the severity level since April 14, 2008.  If this cannot be done, it should be explained why this is the case.

b) The examiner must address whether the Veteran's has hypertension, and if so whether or not it is a complication of his diabetes mellitus with nephropathy.  If so, the examiner must assess the severity level of the Veteran's hypertension since April 14, 2008.  If this cannot be done, it should be explained why this is the case.

A rationale for all opinions expressed should be provided.

4.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to address his claimed bilateral upper extremities, wrist, and hand disabilities.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

a) The examiner should identify all current disabilities of the bilateral upper extremities, wrists, and hands, including carpal tunnel syndrome and peripheral neuropathy of the bilateral wrists as well as severe degenerative changes of the radiocarpal joint found to be present at any time during the appeal period beginning August 2008.  

b) With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), related to the Veteran's military service and/or a service-connected disability (i.e., the Veteran's service-connected diabetes mellitus).

c) The examiner should specifically address the Veteran's reported history of having no problems in his wrists prior to the time he served in the military from 1968 to 1970 and his reports of carrying heavy weapons that caused strain on his wrists; the October 2008 VA examination diagnosis of bilateral carpal tunnel syndrome of the upper extremities with an indication that such is secondary to the Veteran's jobs after service; the October 2008 VA examination finding that peripheral neuropathy was not detected in the upper extremities; the November 2008 findings of degenerative changes of the radiocarpal joint; and the July 2009 VA contract examination diagnosis of peripheral neuropathy of the bilateral wrists.  A complete rationale should be given for all opinions and conclusions expressed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


